 108DECISIONSOF NATIONALLABOR RELATIONS BOARDGeneral Stencils,Inc.andInternationalUnion ofDistrict 50,UnitedMine Workers of America.Case 29-CA- 1028August 15, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNOn June 19, 1968, Trial Examiner Abraham H.Mailer issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitceaseand desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. The Trial Examiner also foundthat the Respondent had not engaged in certainother unfair labor practices alleged in the complaintand recommended dismissal as to them. Thereafter,theGeneralCounsel,ChargingParty,andRespondent filed exceptions to the Trial Examiner'sDecision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings,' conclusions,' and recommendations of theTrialExaminer, with the following additions andmodifications.1.We agree with the Trial Examiner that theRespondent violated Section 8(a)(1) of the Act byinterrogatingemployeesabouttheirunionsentiments and activities and their statements givento Board agents, and by threatening employees withreprisal if the Union won the election.''The Respondent has excepted to certain credibility findings made by theTrial Examiner. It is the Board's established policy not to overrule a TrialExaminer'sresolutionswith respect to credibility unless the clearpreponderance of all the relevant evidence convinces us that the resolutionswere incorrect.We find no such basis for disturbing the Trial Examiner'sfindings in this case.Standard Dry Wall Products,Inc., 91 NLRB 544,enfd.188 F.2d 362(C.A. 3).'The General Counsel excepted to the Trial Examiner's failure to findthatRespondent threatened employees with discharge when PresidentKlugman declared his intent, if employees selected union representation, toinstitute a new rule whereby an employee late three times in l monthwould be discharged.Based on testimony credited by the Trial Examiner,Respondent not only unlawfully threatened to institute,but also threateneddischarge under it in retaliation for selecting the Union.Accordingly, weshall amend the Order and Notice to reflect this finding.'WhilefindingthatRespondent violated 8(a)(l) by interrogatingemployees regarding statements given to Board agents and by threateningto lay off employees when work became slack instead of keeping them on2.Although finding that the Respondent engagedin substantial unfair labor practices in violation ofSection 8(a)(1), the Trial Examiner dismissed the8(a)(5) allegation of the complaint. He viewed theRespondent'sexperiencewithpreviousunionbargaining requests followed by election defeats in1961 and 1966, as providing a reasonable ground forquestioningthedependabilityoftheUnion'smajority showing by authorization cards," and heldthat this was a basis for a good-faith doubt whichwas not vitiated by the Respondent's unfair laborpractices.'We do not adopt the Trial Examiner'sconclusion.Where unlawful conduct is aimed at and doesundermine a union's majority, it is irrelevant thatthe employer may have a rational, albeit erroneous,doubt of majority or that he has a general distrustof cards. A preference for proof of majority by anofficialsecret-ballotelectioncannotbecome alicense to engage in conduct designed to prevent theexercise by employees of a free choice concerningrepresentation. An employer who raises the majorityissue in such a context should not be permitted tocontrol the method for resolving the issue.Nor does the fact that unions had lost earlierrepresentationelectionsafterassertingcardmajorities, as was the situation inGissel PackingCo.,` support Respondent's claim that the cards hereare unreliable reflections of the employees' choiceany more than it established that in another electionnow the Union presently petitioning will lose. If thiswere true, there would be little justification for theperiodic exercise of choice which is based upon therecognition that circumstances and views change.Indeed, itmay be assumed that an employer'sunwillingness to participate in an election withoutengaging in unfair labor practices aimed atinfluencing that election indicates his fear that in theforthcoming election a majority of employees willvoteforunion representation. In assuring toemployees the freedom to choose whether to berepresented and imposing upon employers the dutyto bargain with a majority representative, the lawmakes no distinction between whether this was thefirst or second time the employees have consideredthe payrollin accord with its existingpractice, the Trial Examiner failed toremedy theseviolations in the RecommendedOrder.We shall revise theOrder and Notice to provide thereforWe agree with the Trial Examiner's finding that at the timeof demandtheUnionpossessedvalidauthorizationcardsfrom a majority ofemployees in the appropriate unit.'We find no additional support for this finding in the agent's remarksthat the Union could not win an election.These remarks were made in thecontext ofinformingtheRespondent thatunfairlabor practicechargeswould befiledand ofprotestingfurtherunlawful interference,whileattributing to such conduct lossof constancyinUnion adherenceAnemployer maynot undermine the organizationalefforts of its employeesand then use the effects of such unlawful conduct to support its asserteddoubtas to the successof these effortsNor can Respondent claimvindication because itoverheardreluctant sentiments toward unionizationexpressedby thevery employeeswho were the objects of its own coerciveconduct.Suchevidence establishes that Respondent's campaign had in factinstilled fear in the employees thattheir activitycould jeopardize theirjobs'N L.R.B. vGisselPacking Co.,395 U.S 575.178 NLRB No. 18 GENERAL STENCILS, INC.109the issue.We have previously found that the Respondentengaged in widespread unfair labor practices duringtheUnion's organizing drive, before and afterreceiving the Union's demand for recognition. Thus,theRespondent in violation of Section 8(a)(1)interrogated employees about their union activitiesand evinced to employees its intention to revokemany existing privileges if they elected the Union.These unfair labor practices, notwithstanding theRespondent's expressed willingness to proceed to anelection,tended to destroy the employees' freechoice by frightening them into withdrawing theirallegience from the Union and were of such a natureas to have a lingering effect and make a fair orcoercion-freeelectionquitedubious,ifnotimpossible. In these circumstances, we are of theopinion, and find, that, on balance, the rights of theemployees and the purposes of the Act would bebettereffectuatedby reliance on the employeesentiments expressed in the authorization cardsratherthanontheresultsofanelection.'Accordingly,as the record establishes that theUnion had secured authorization cards from amajority of employees when it made its request forrecognition,we find that by refusing the Union'srequest and engaging in the aforesaid unfair laborpractices,theRespondent engaged in conductviolativeofSection8(a)(5)and that an orderrequiring the Respondent to recognize and bargainwith the Union is appropriate to remedy itsviolations of Section 8(a)(5) and (1) of the Act.Conclusions of Law1.The Employer is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.Respondent violated Section 8(a)(1) of the Actby interrogating employees in a manner constitutinginterference, restraint,and coercion, about theirunion sympathies and activities, and about theirstatements given to agents of the National LaborRelations Board and by threatening employees withenforcement of a no-smoking rule, with dischargethrough the institution of a new tardiness rule, withdiscontinuance of loans to employees, with cessationof free coffee breaks, with laying off employees ifwork got slow, contrary to existing practices, andwith plant closure, all if the Union won the election.4.At all material times, the Union has been theexclusive bargaining representative of the employeesin the following unit:Allproduction and maintenance employees ofGeneral Stencils, Inc., employed at its plant,exclusive of guards, Watchmen and all supervisorsas defined in Section 2(11) of the Act.'Fn.6, supra.5.Since June 23, 1967, the above-named labororganization has been and now is the exclusiverepresentativeof all employees in the aforesaidappropriateunitforthepurposeofcollectivebargaining within the meaning of Section 9(a) of theAct.6.By refusing on or about June 23, 1967, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusiverepresentativeofalltheemployeesoftheRespondent in the aforesaid appropriate unit, theRespondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)and (1) of the Act.7.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterferingwith,restraining,andcoercing,itsemployees in the exercise of the rights guaranteed tothem in Section 7 of the Act, and has therebyengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.8.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommercewithinthemeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,General Stencils, Inc., Brooklyn,New York, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Interrogatingemployeesconcerning theirmembership and/or interest in International Unionof District 50, United Mine Workers of America, orany other labor organization of its employees, in amannerconstitutinginterference,restraint,orcoercion within the meaning of Section 8(a)(1) ofthe Act, or about any statements given to agents ofthe National Labor Relations Board.(b) Threatening to enforce a no-smoking rule, if amajorityof the employees selects InternationalUnion of District 50, United Mine Workers ofAmerica, or any other labor organization of itsemployees, to represent them.(c)Threatening to impose a tardiness rule, andthreatening employees with discharge through theimplementation of this rule, if a majority of theemployees selects International Union of District 50,UnitedMineWorkers of America, or any otherlabor organization of its employees, to representthem.(d)Threatening to refuse to make loans to itsemployees, if a majority of the employees selectsInternationalUnion of District 50, United MineWorkersofAmerica,oranyotherlabororganization of its employees, to represent them.(e)Threatening to cease providing its employeeswithcoffeebreaks (or free coffeebreaks), if amajorityof the employees selects International 110DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion of District 50, United Mine Workers ofAmerica, or any other labor organization of itsemployees, to represent them.(f)Threatening to close the plant, if a majority ofthe employees selects International Union of District50,United Mine Workers of America, or any otherlabor organization of its employees, to representthem.(g) Threatening employees with layoffs if work isscarce, contrary to established practice of avoidinglayoffs, if amajority of the employees selectsInternationalUnion of District 50, United MineWorkersofAmerica,oranyotherlabororganization of its employees, to represent them.(h)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with International Unionof District 50, United Mine Workers of America, astheexclusivebargainingrepresentativeofitsemployees in the following appropriate unit:All production and maintenance employees ofGeneral Stencils, Inc., employed at its plant,exclusive of guards, watchmen and all supervisorsas defined in Section 2(11) of the Act.(i) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof their right to self-organization, to form, join, orassist any labor organization, to bargain collectivelythrough representatives of their own choosing, andtoengage in other concerted activities for thepurpose of collective bargaining or other mutual aidor protection, or to refrain from any and all suchactivities,except to the extent that such right isaffected by the proviso to Section 8(a)(3) of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall the employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, and otherterms and conditions of employment, and, if anunderstandingisreached,embodysuchunderstanding in a signed agreement.(b) Post at its Brooklyn, New York, plant, copiesof the attached notice marked "Appendix."' Copiesof said notice, on forms provided by the RegionalDirector for Region 29, after being duly signed byan authorized representative of the Respondent,shall,be posted by the Respondent immediatelyupon receipt thereof, and maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby the Respondent to insure that said notices arenot altered, defaced, or covered by any othermaterial.'In the event that thisOrder isenforcedby a decree of a United StatesCourt of Appeals,there shall be substituted for the words "a Decision andOrder,"thewords"aDecree oftheUnited States Court of AppealsEnforcingan Order."(c)Notify the Regional Director for Region 29, inwriting,within 10 days from the date of thisDecision and Order, what steps Respondent hastaken to comply herewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuate thepoliciesof the National Labor Relations Act, asamended, we hereby notify our employees that:WE WILL NOT interrogate employees concerning theirmembership and/or interest in International Union ofDistrict 50, United Mine Workers of America, or anyother labor organization of our employees, in a mannerconstituting interference, restraint, or coercion withinthemeaning of Section 8(a)(1) of the Act or aboutstatements given to agents of the National LaborRelations Board.WE WILL NOT threaten to enforce a no-smoking rule,ifamajority of our employees selects InternationalUnion of District 50, UnitedMineWorkers ofAmerica, or any other labor organization of ouremployees, to represent them.WE WILL NOT threaten to impose a tardiness rule, orthreatenemployeeswithdischargethroughtheimplementation of this rule, if a majority of ouremployees selects International Union of District 50,United Mine Workers of America, or any other labororganization of our employees, to represent them.WE WILL NOT threaten to refuse to make loans to'ouremployees, if a majority of our employees selectsInternationalUnion of District 50, UnitedMineWorkers of America, or any other labor organizationof our employees, to represent them.WE WILL NOT threaten to cease providing ouremployees with coffeebreaks (or free coffeebreaks), if amajority of our employees selects International Unionof District 50, United Mine Workers of America, orany other labor organization of our employees, torepresent them.WE WILL NOT threaten to close the plant, if amajority of our employees selects International Unionof District 50, United Mine Workers of America, orany other labor organization of our employees, torepresent them.WE WILL NOT threaten employees with layoffs if workisscarce,contrary to our established practice ofavoiding layoffs, if a majority of our employees selectsInternationalUnion of District 50, UnitedMineWorkers of America, or any other labor organizationof our employees, to represent them.WE WILL NOT refuse to bargain collectively withInternationalUnion of District 50, UnitedMineWorkers of America, as the exclusive representative ofthe employees in the bargaining unit described below.WE WILL NOT in any like or'related manner interferewith, restrain, or coerce our employees in the exerciseof their right to self-organization to form, join, or assistany labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any and all such activities, except to theextent that such right is affected by the proviso to GENERAL STENCILS, INC.Section 8(a)(3) of the Act.WE WILL upon request,bargain with the above-namedUnion as the exclusive representative of all ouremployees in the bargaining unit described below withrespect to rates of pay, wages,hours, and other termsand conditions of employment,and if an understandingisreached,embody such understanding in a signedagreement.The bargaining unit is:AllproductionandmaintenanceemployeesofGeneralStencils,Inc.,employed at its plant,exclusive of guards,watchmen,and all supervisors asdefined in Section2(11) of the Act.All ouremployees are free to become or remain, orrefrain from becoming or remaining,members of theabove-named Union or any other labor organization.DatedByGENERAL STENCILS, INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 16 Court Street,Fourth Floor Brooklyn, New York 11201, Telephone212-596-3535.TRIALEXAMINER'S DECISIONABRAHAM H. MALLER, Trial Examiner On June 23,1967, International Union of District 50, United MineWorkers of America, herein called the Union, filed acharge against General Stencils, Inc., herein called theRespondent. Upon said charge, the Regional Director forRegion 29 of the National Labor Relations Board, hereincalled the Board, on August 31, 1967, issued on behalf ofthe General Counsel a complaint against the Respondent,allegingviolationsof Section 8(a)(1) and (5) of theNational Labor Relations Act, as amended (29 U.S.C.Sec. 151,et seq.),herein called the Act. In its duly filedanswer, Respondent denied the commission of any unfairlabor practicesPursuant to notice, a hearing was held before me atBrooklyn, New York, on December 18, 19, 20, 21, and22, 1967. The General Counsel, the Respondent, and theCharging Party were represented and were afforded fullopportunity to be heard, to introduce relevant evidence, topresent oral argument, and to file briefs with me. Briefswere filed by the General Counsel and the Respondent.Upon consideration of the entire record, including theoral argument of the General Counsel and the briefs, andupon my observation of each of the witnesses, I make thefollowing:FINDINGSOF FACTS AND CONCLUSIONS OF LAW1.THE BUSINESS OF THE RESPONDENTAtalltimesmaterialherein,Respondenthasmaintained its principal office and place of business at 827East 92 Street in the City of Brooklyn, New York, whereit is, and has been at all times material herein, engaged inthemanufacture, sale, and distribution ofmarkingdevices, etched name plates, and related products. DuringIlltheyear ended December 31, 1966, which period isrepresentativeofitsannualoperationsgenerally,Respondent,in the course and conduct of its businessoperations, manufactured, sold and distributed at its plant,products valued in excess of $50,000, of which productsvalued in excess of $50,000 were shipped from said plantin interstate commerce directly to states of the UnitedStates other than the State of New York. In view of theforegoing, I find and conclude that the Respondent isengaged in commerce within the meaning of the Act andthat it will effectuate the policies of the Act for the Boardto assert jurisdiction here.If.THELABOR ORGANIZATION INVOLVEDInternationalUnion of District 50, UnitedMineWorkers of America, is, and has been at all timesmaterial herein, a labororganizationwithin themeaningof Section 2(5) of the Act.III.THE ISSUES1.Whether the Respondent interfered with, restrained,and coerced its employees in the exercise of rightsguaranteed them under Section 7 of the Act, in violationof Section 8(a)(1) of the Act.2.Whether the Union represented a majority of theemployees of the Respondent in an appropriate unit whenit requested recognition and bargaining.3.Whether the Respondent's refusal to bargain wasbased on a good-faith doubt as to the Union's majority.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent is managed and supervised by its 67-yearold secretary and general manager, Joseph Klugman whohas operated the firm in that capacity for the past 42years.Clad in overalls, Klugman spends his days at theplant directing the production force, assisting in the work,and getting materials.There has never been a union certified or recognized bytheRespondent. In 1961, the Charging Party came toKlugman and demanded recognition based upon a claimedmajority of cards. Klugman refused to recognize theUnion and told the representative that he would recognizethe Union only if the employees voted for the Union in asecret ballotelection.Subsequently, there was an NLRBelection, and the Board certified that a majority had notvoted for District 50.In June 1966, a representative of New York LocalUnion 10, InternationalBrotherhoodofProductionMaintenance andOperatorEmployees came to theRespondent and claimed to have a majority of cards anddemandedbargaining.Again,Klugman refused torecognize the union and said he would do so only if therewas an election which the union won. In an ensuingelection, amajority of the employees votedagainst unionrepresentation.Objections were filed by the union basedon a statement signed by a number of employees to theeffect that the Respondent had committed unfair laborpractices which affected the results of the election. Uponinvestigation, the employees retracted their statement, andtheRegionalDirectordismissed the objections andcertified the results of the election. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDB.The Union's Organizing CampaignThe Union began organizing Respondent's plant aroundJune8,1967.'WilliamJ.Pohmer,InternationalRepresentative, solicited employees to sign authorizationcards in front of the plant in the morning as they came towork, during lunchtime, and at quitting time. On June 22,he held a meeting of Respondent's employees after work.Approximately22employeeswerepresent.Someemployees signed cards at the meeting.The authorization cards read as follows:INTERNATIONAL UNION OF DISTRICT 50UNITED MINE WORKERS OF AMERICALocal UnionNo.Ihereby request andabove-named union and oftoactasmy agent orbargaining purposes.LedgerNo.-acceptmembership in themy own free will authorize itrepresentativeforcollectiveDateName(Print),AddressCitySignatureEmployed by (Company)-Classification of EmploymentRepresentativeClock NoTelephoneStatePohmer also told the employees that initiation feeswould be waived and that they would not have to pay duesuntil after a collective-bargaining agreement was signed.By June 23, 1967, 24 members of the appropriate unithad signed the aforesaid authorization cards.C. Respondent Refuses To Recognize the UnionOn June 23, Pohmer accompanied by the Union'sRegionalDirector,CharlesRetty, visitedRespondent'soffice at its plant and spoke with General Manager JosephKlugman. Pohmer and Retty introduced themselves asagents of the Union. Pohmer told Klugman that theUnion was the majority representative of Respondent'sproduction and maintenance employees and offered toshow Klugman the union membership application cardswhich he had with him.' Pohmer had the cards in his handand tendered them to Klugman who turned away, sayingthat he did not want to see the cards. Klugman insistedthat he wanted an election. Pohmer responded: "There isnot going to be any election. We are filing a refusal tobargain charge and there will be no election." Pohmer'Unless indicated otherwise,allevents detailed herein occurred during1967also admittedly told Klugman that the Union could notwin an election."The Union then filed the authorization cards with theBoard'sRegionalOffice,and sent a letter to theRespondent again claiming a majority, offered to submittheauthorizationcards to an unbiased check, andrequested bargaining.Thereafter, on or about June 30, and on various otherdates in July and August, Pohmer called upon Klugmanandoneachoccasionrequestedrecognitionandbargaining.Klugman reiterated his insistence on anelection.D. Violationsof Section8(a)(1)The General Counsel's case with regard to the allegedviolations of Section 8(a)(1) of the Act consists of thetestimony of several employees and former employeeseach of whom testified to conversations with Klugmanoutside the presence of any other witness On the whole,their testimony is uncorroborated.Klugman took thestand and categorically denied each of the violationstestified to by the employees. His testimony is likewiseuncorroborated. In this posture, the Respondent contendsthat the evidence is equally balanced. one witness againstone in each instance. However, it is well settled thatpreponderance is not determined by a mechanicalapproach.Rather,preponderance in such instancesdepends upon the credibility of the witnesses.Klugman's denials of the various statements attributedto him did not impress me. On the other hand, some ofthe employee witnesses, judging from their appearanceand demeanor while testifying, and other circumstancesdiscussedinfra,did impress me as straighforward, honestwitnesses,and I have credited their testimony. Otheremployee witnesses, judged by the same standard, did notappear to be credible witnesses.A number of witnesses for the General Counsel testifiedto antiunion statements by Klugman, including his opinionthat the Union was not good for the employees, thatunions were like gangsters, etc. In the ensuing discussionof the testimony, I have ignored these alleged statementswhich constitute mere expressions of views, argument, oropinion containing no threat of reprisal or force orpromise of benefit, and, as such, are protected by Section8(c) of the Act.HenryMaldonado testified that before the June 22meeting,Klugman told him that "if the Union got in,therewouldbenospecialraisesOncross-examination, however, he was confronted with hispretrial statement dated August 18, in which he statedthatKlugman had not said anything to him about theUnion, nor had Klugman ever questioned him about theUnion, or told him that anything would happen if theUnion got into the shop. Maldonado then changed histestimony and stated that his conversation with Klugmantook place in November, after he had given the pretrial'Pohmer claimed that he had with him 25 union membership applicationcards.However, it is clear from the record that one of the applicationcards relied upon by the General Counsel to establish the Union's majoritywas signed by employee Rivera after June 23 1 therefore find that Pohmerhad only 24 cards with him at that time.'According to Pohmer,in his second conversation with Klugman on June30, he told Klugman that the reason he felt that the Union could not winan election was the information given to him by the employees to whom hehad spoken,to the effect that it was impossible to win an election becauseof the tactics of the Company,viz. implied threats, giving people extraholidays, raises under the table, and all kinds of pressure. GENERAL STENCILS, INC.113statement.Inaddition,Maldonadoadmittedoncross-examination that he had been fired by Klugman anddid not like him. It is extremely unusual that, althoughKlugman did not make any antiunion statements toMaldonado during the Union's organizing campaign, heshould engage in such conduct after the issuance of thecomplaint herein. In sum, I do not credit Maldonado'stestimony.Nor do I credit the testimony of John Mandia. Mandiatestified that he had three conversations with Klugmanboth before and after he had signed a card. Later, hetestified that he did not recall any conversation after hesigned the card. According to Mandia, Klugman in thefirst conversation asked him if he was going to sign a cardand told him that the Union was not going to make thingsbetter.Mandia admitted that he had started two of theconversations with Klugman by asking Klugman what hethought about the Union and that Klugman had repliedthat the unions were no good, that they were just going totake his money away, and that they are like gangsters.Finally,Mandia admitted that the only thing he could besure of was that Klugman made a statement that theUnion was not in the best interest of the workersRobertKretschmerhadbeenemployedby theRespondent for 7 years, but at the time of the hearing wasno longer employed by the Respondent, having leftvoluntarily the previous October to work for the city ofNew York. He signed a union card on June 12.KretschmertestifiedtoseveralconversationswithKlugman, although he admittedly was confused as to thedates of these conversations. He testified that in theseconversations,Klugman at various times said that hecould always close down the business if the Union camein, that if the Union came in. (a) Respondent would cutout the free coffeebreaks,s (b) Respondent would ceasemaintaining the close relationships it has with itsemployees; (c) Respondent would cease making loans toemployees, (d) Respondent would stop the employees fromsmokingKlugmandeniedmakingtheforegoingstatements, except that he admitted telling Kretschmerthat "if the Union got in, it sets up a wall and therewould be no more close relationships with employees."`On August 2, at a union meeting, Kretschmer gave astatement to a Board agent. The following day, KlugmantoldKretschmer that he knew there had been a unionmeeting the previous night and that he knew who was atthemeeting.Klugman then asked him which employeeswere there. Kretschmer refused to tell him. Klugman thensaid that employee George Dusling and "Mary" werethere and that altogether six employees had attended.Klugman then asked Kretschmer whether he had given astatement to the Board, and when Kretschmer admittedthat he had done so, Klugman asked him what the Boardagent had asked Kretschmer and what Kretschmer hadtold the Board agent.Despite Kretschmer's inability to fix satisfactorily thedates of the foregoing conversations (except that whichfollowed the meeting of August 2), I find that he was acrediblewitness.At the time of the hearing, he was no'Kretschmer was uncertain whether Klugman said he would cut out thefreecoffeebreaks ormerely the coffeebreaks. The record shows thatRespondent's employees enjoyed two coffeebreaks, one in the morning andone in the afternoon Respondent provides the coffee, and at one of thebreaks also provides free cake`In the context of the record, this admission is particularly significantRespondent makes loans to employees from time to time, pays theirdoctor's bills when they are sick, and keepsthemon the payroll, instead oflaying them off, when business is slow.longer employed by the Respondent, having left underwhat appeared to be pleasant circumstances. Although hehad signed a card for the Union, he appeared to becompletely neutral at the time of the hearing. Moreover,as noted above, his testimony was corroborated by that ofKlugman in a very significant detail. Also, Kretschmer'stestimony regarding Klugman's threat to stop smoking inthe plant parallels that of employee de Thomas (discussedinfra),to whom Klugman had made a similar threat.Respondent contends thatKretschmer's testimonyshould not be credited, because Klugman knew in Maythat Kretschmer was going to leave for another job, andtherefore, it does not make sense that Klugman wouldhave uttered threats to him as to what he would do if theUnion came in. The contention must be rejected.Although Klugman knew that Kretschmer intended toleave to accept a job with the City of New York, neitherKlugman nor Kretschmer knew when that would happenIn the meantime, Kretschmer was an employee. It is notinconceivable thatKlugman would have made thosestatements to Kretschmer in the hope that Kretschmerwould disseminate these statements among the otheremployees. Cf.Blade-Tribune Publishing Company,161NLRB 1512, 1516, where an employee who had givennotice of his intention to quit was interrogated as to howhe felt about the Union.Klugman's statements to Kretschmer, detailed above,and his interrogation of Kretschmer regarding the meetingof August 2, and regarding the statement he gave to aBoard agent were clearly violative of Section 8(a)(1), andI so find.Employee Kenneth de Thomas is currently employed bythe Respondent and has been so employed for 12 years.He signed a union card on June 9. Prior to the unionmeeting of June 22, Klugman and de Thomas observedemployee Duane Nicholas smoking in the plant. Klugmantold de Thomas that "if the union got in, there would be arule enforcing the no-smoking rule." A few days later,while they were in the parking lot, Klugman began talkingabout people being late and told de Thomas that, if theUnion got in, he would institute a new rule on lateness,that anyone late three times in a month would be fired. deThomas admitted being late occasionally. de Thomastestified further that although there are posted in the plantno-smoking signs furnished by the Fire Department, thereisactually no company rule forbidding smoking and, inany event, the prohibition against smoking is not enforced.deThomas never saw Klugman stop anyone fromsmoking.Klugman denied the foregoing conversations.Although de Thomas admitted being late occasionally,Klugman testified that de Thomas was not an employeewho came in late. With regard to smoking in the plant, hetestified that he stopped Duane Nicholas from smoking onone occasion and told him that if he were caught smokingagain he would throw him out of the place.Nicholas, although called as a witness by the GeneralCounsel,was not interrogated regarding the smokingincident testified to by de Thomas. Nor was he called torebut the testimony of Klugman. The testimony of neitherwitness is corroborated. However, de Thomas' testimonyregarding the threat to enforce the no-smoking rule findsa parallel in Kretschmer's testimony discussed above, andhis testimony regarding the imposition of a tardiness ruleparallels the testimony of Lamatinna, discussedinfra.Inany event, I was most favorably impressed by de Thomasas a credible witness. Moreover, by testifying as he did, heran the risk of incurring the displeasure of the Respondentfor whom he had worked for 12 years. 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployee Marie Lamatinna, currently employed by theRespondent, is an employee of 4 years' standing. Shesignedhercardon June 9. She testified to oneconversation with Klugman during the second week ofJuly during the plant's "vacation," through which she andsome other employees continued to work. In thatconversation, Klugman told her that if the Union came inand "if it got slow, he could lay us off... that he couldstop the radio playing and not let us play it . . . and if wecame in late, he could fire us for it. And he couldn't lendusanymoremoney like he used to " Oncross-examination, Lamatinna admitted that she came toKlugman a couple of weeks before the hearing and toldhim that she wanted to withdraw her statement to theNLRB, not because the statements were untrue, butbecause "I was scared. It was jeopardizing my job."Lamatinna also admitted that she had speculated inconversations with other employees before Klugman hadmade the foregoing statements to her, that theRespondent could do these things if the Union came in.Klugman deniedtellingLamatinna anything about theUnion, but testified that he had heard her talking in thatveinduringacoffeebreak.He also testified to aconversation during vacation, in which she told him thattheUnion wanted her to sign a statement that theRespondent had offered her a bribe and that she hadrefused.Icredit the testimony of Lamattina who impressed meas an honest witness. Furthermore, some of the statementswhich she testified that Klugman made to her are similarto the statements which, according to other witnesses,Klugmanmade to them. Klugman's statements toLamatinna were clearly violative of Section 8(a)(1), and Iso find.EdnaGromalski is currently employed by theRespondent and has been so employed for the past 6years. She signed a union card on June 14. On or aboutthe time she signed the card, Klugman asked her whethershewas going to be "with the Union or with him."Klugman added that was "not forcing the issue upon me,itisup to myself whether I belong or whether I don'tbelong."Gromalski did not answer him. Klugman alsoasked her whether she knew who had signed cards, andshe replied that she did not know, but this was not true.Klugman denied ever having such a conversation withGromalski. He testified that there was a conversation withher concerning the Union, in which she told him thatbasedon her past experience at another place ofemployment, she would not have anything to do with theUnion.Gromalskiadmittedtovolunteeringthisinformation, but claimed that she made it years before theorganizing campaign involved herein. Respondent attacksthe credibility of Gromalski, pointing out that in herpretrial affidavit to the Board, dated August 25, she statedthatKlugman did not ask her if she signed a card. Thestatement in her pretrial affidavit does not affect hercredibility, inasmuch as Gromalski did not testify thatKlugman had specifically asked her whether she hadsigned a card. Her testimony in this regard was whethershe was goingto be "with the Union or with him." Asbetween Gromalski and Klugman, I credit the testimonyof Gromalski.Klugman's interrogation of Gromalski was violative oftheAct, and I so find. The fact that Klugman told her,when he asked her whether she would be with the Unionor with him, that he was not forcing the issue and that itwas up to her whether she belonged did not meet thesafeguards required byBlueFlashExpress, Inc.,109NLRB 591, and the coercive effect of the inquiry isevident from her failure to answer him Particularly is thistruewhen the inquiry was coupled with the furtherquestionwhether she knew who had signed cards-aquestion which Gromalski answered untruthfully in thenegative.Blade-Tribune Publishing Company,161NLRB1512, 1526, and cases cited at fn. 27, therein.JosephineMessina, currently employed by Respondent,is anemployee of 4 years' standing. She signed her unioncard on June 16. On several occasions between JunethroughAugust,Klugman asked her whether she was"with him or against him." She testified, however, thatthis question was not asked in the context of a union; thatKlugman never waited for a response and she made none;that Klugmansaid it ina joking manner and she believedhim to be joking.Iam unable to find that the foregoing constitutesinterrogation within the meaning of Section 8(a)(1) of theAct. The question was asked in a joking manner, and thewitness understood Klugman to be joking. SeeGeo.ByersSons, Inc,IIINLRB 304, 306, fn 4, andcompare:A. P Green Fire Brick Co,140 NLRB 1067,1071;Sunshine Art Studios, Inc,152 NLRB 565, 574Employee Duane Nicholas, currently employed by theRespondent, testified that he signed his union card onJune 21, and mailed it to the Union. He testified thatKlugman made derogatory remarks about the Union andasked him whether he had signed a card. The RespondentattacksNicholas' credibility for the following reasons:when Nicholas testified concerning the conversation withKlugman he failed to mention the fact that Klugman hadasked him whether he had signed a card, and not until histestimony had been refreshed by looking at his pretrialstatement, did he so testify. Respondent also points to aninconsistencybetween his testimony and his pretrialstatement in thatin hispretrial statement, Nicholas saidthat he gave the card to a fellow worker after he hadsigned it, whereas in his testimony at the hearing he statedthat he had mailed the card in. Also, with regard tointerrogation, the pretrial statement reads as follows:Sometime in June, Mr. Klugman asked me in thespraying room had I signed a Union card membershipcard, and I told him no. I was not questioned about mysigning.As indicated, the latter sentence was crossed out, and thedeletion was initialed by Nicholas.In view of the foregoing, Respondent contends thatNicholas' testimonyisnotcredible. I do not agree. Themere fact that thewitnesshad to have his recollectionrefreshed does not vitiate his testimony. It is, however, afactor which I have taken into considerationin assessingNicholas'credibility.Nor is the fact that Nicholas'testimony with regard to what he did with the card afterhe signed it differs from his pretrial statement render histestimony incredible. Indeed, it appears from the recordthat his pretrial statementwas erroneousin this regard, asthe card signed by him does bear a post mark, indicatingthat it wasmailed intothe union headquarters. Nor doeshis testimony become incredible because his pretrialstatementcontained two inconsistentstatements, one ofwhich was crossed out. The statement was not written byNicholas, but by a Board investigator, and if the lattermade a mistakeinwriting what Nicholas told him, suchan error would not reflect upon the credibility of thedeponent. I have taken all of the foregoing factors intoconsideration and based upon my observation of Nicholaswhile he wastestifying,Iam satisfiedthat he was anhonest witness,and Icredit his testimony. GENERAL STENCILS, INC.115Ann Giattino, currently employed by Respondent,signed her union card on June 14. Approximately a weeklater, she had a conversation with Klugman in which shetold him, "I understand when any place is slow in theUnion that generally the last person to come in is the firstone to go." She then pointed out to him that she was thelastfemalehired in the packing section. Klugmanconfirmed her understanding, but pointed out to her thathe would take her back as soon as it was busy, becauseshe was a good worker. Since Giattino raised the issueand solicitedKlugman's opinion, I do not consider hisconfirmationofGiattino'sunderstandingregardingseniority as a threat to her job security.Henry I. SeigelCo., Inc., 143 NLRB 386.E. The Alleged Violationof Section8(a)(5)1.The appropriate unitAllproductionandmaintenanceemployeesofRespondent, employed at its plant, exclusive of guards,watchmen and all supervisors as defined in Section 2(11)of the Act, constitute a unit appropriate for the purpose ofcollective bargaining within the meaning of Section 9(b) ofthe Act.2.Composition of the unitThe Union made its initial demand for bargaining onJune 23, and repeatedly requested bargaining from time totime thereafter.During the week ending June 28,Respondent had a maximum of 36 employees in theappropriate unit. Thereafter, between the weeks endingJuly 5 and August 30, the maximum number of employeesin the appropriate unit varied between 17 (during thevacation period) and 36 employees. The General Counselcontends that of the number of employees listed above,thefollowingshouldbeexcluded:EugeneBerutti,Anthony De Paoli, William George, and Harry Keshner.The General Counsel contends that the four namedemployees are irregular, part-time employees and do nothave a substantial community of interest in the wages,hours, and other terms and conditions of employment ofthe unit employees. The record substantiates the GeneralCounsel'scontention.Thus, all of the four namedemployees had full time, day time jobs away fromRespondent; none of them worked for Respondent duringthe day and weekdays, but in the evenings (after theproduction and maintenance employees had gone for theday), and infrequently on Saturdays. Berutti performsrepairs on electronic components; De Paoli welds andfabricates racks and does general plumbing work; Georgedoes art work; and Keshner, typesetting and compositing.As to the amount of hours spent in Respondent's plant b)each of the foregoing, the record reveals the following:Week EndingBeruttiHours WorkedDe PaoliGeorgeKershnerJune 700043/4June 1400081/4June 21781/431 /410June 28611271/409July 5611/4061/4July 1202033/4July 1921051/2July 26041/2361/2Aug. 200061/4Aug. 90421/25Aug. 1600023/4.230008Aug. 3010 1/4008Furthermore, the four employees are treated differentlyby the Respondent in the following respects: Theproduction and maintenance employees are given 12 paidholidays each year and are given a paid vacation eachyear.None of the four employees named above is givenany paid holidays, and only one, Keshner, is given a paidvacation.Also,Respondent maintains a Blue Cross planunder which the employees are eligible for coverage after3months' employment, with the Respondent paying thefullpremium. None of the four named employees hasapplied for coverage, apparently because they are coveredin their principal place of employment. All production andmaintenance employees are furnished with fresh uniformsby Respondent on a weekly basis, free of charge. None ofthe four named employees is provided with companyuniforms.In view of all the foregoing, I find and conclude thatBerutti,De Paoli, George, and Keshner were casualemployees and should be excluded from the appropriateunit.Blade-Tribune PublishingCo.,161NLRB 1512,1520, and cases cited therein. I further find that on June23,when the Union made its initial demand, theappropriate unit consisted of 32 employees.''As is foundinfra,the Union on June 23,had in its possession valid 116DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The Union's majorityBy June 23, when the Union made its initial demandfor recognition and bargaining it had authorization cardsfrom 24 employees in the appropriate unit, as follows:Hernandez, Collins,Maldonado, Pena, Baldwin, Mandia,Kretschmer, de Thomas, Lamattina, Gromalski, Dusling,Nicholas,Giattino,Messina, Perez, Felicetti, Vlismas,Glassford, Ramirez, Cruz, Madero, Brennan, Colon, andTorres.'Respondentattacksthevalidityoftheauthorization cards as a group, on the ground that signerswere told that they would not have to pay an initiationfee.The argument is based upon the somewhat ambiguoustestimony of employee Thomas Felicetti who testified"that the people who joined now don't have to pay noinitiation.The people after that who do come in have topayinitiation."ThetestimonyofInternationalRepresentative Pohmer is more reliable. Pohmer testified.Q. On June 22, at that meeting, did you say anythingto the employees about initiation fees being waived forthose who signed now?A. Not for those who signed now. I made a generalstatement I usually make, everybody would pay dues.As far as initiation fees, there would be none foranybody until after a signed contract, in effect. Andthat would only apply to those people hired after thecontract was signed.Q. Did you say anything about the fact that if theysigned a card, they wouldn't have to pay initiation fees?A. I didn't tie one to the other.Based upon Felicetti's testimony which I find unreliablein this regard, Respondent relies upon three decisionswhich are inapposite. CitingTeletypeCorporation,123NLRB 1594, where the unions paid employees money forattending meetings, Respondent argues that the waiver ofinitiationfees is no more than a bribe to assist inorganizing and as such interfered with "the free anduntrammeled choice by the voters." The analogy isfarfetched and, in any event, is contrary to establishedBoard law. Respondent also relies onN.L.R B. v. Gorbea,Perez& Morrell,328 F.2d 679 (C.A. 1). That case isfactually distinguishable from the instant proceeding, inthat the union promised to waive initiation fees, when, infact, there was no initiation fee to be waived.See thediscussion of theGorbeacase by the Court of Appeals forthe Second Circuit inAmalgamated Clothing Workers ofAmerica v. N.L.R.B.,345 F.2d 264, 267. See alsoEdroCorporation, etc ,147 NLRB 1167. Respondent also reliesupon the Board's decision inLobue Bros.,109NLRB1182.HoweverLobuewas explicitedly overruled by theBoard inDit-MCO, Incorporated,163 NLRB No. 147. InFabricators, Incorporated,168 NLRB No. 21 the Board'smost recent holding on this subject, the validity of unionauthorization cards was upheld against the contention thatthey were obtained by a promise of to waive initiationfees.Respondentnextattacksthevalidityofspecificauthorization cards as follows:Respondent contends thatRivera'scard should not becounted because there is no evidence that his card wassigned and submitted on June 23. Furthermore, it bore aauthorization cards from 24 employees in the appropriateunit.This was aclear majority, even if contrary to the foregoing, the four employees namedabove are found to be members of the appropriate unit.By stipulation signed after the close of the hearing herein, the partiesstipulated that Henry Maldonado and Hugh Glassford are to be includedas employees of Respondent employed in the appropriateuniton and afterJune 14, 1967. The stipulation is hereby received in evidence.postage due date of July 5 and was not submitted to theBoard with the other cards. I have previously pointed outthat Rivera's card cannot be counted toward a majorityon June 23.However,since the Union's demand was acontinuing one, it should be counted toward a majorityafter July5.TheGeneralCounsel does not contendotherwise.Respondent contends thatBaldwin'scard should not becounted because he testified that he was told by UnionRepresentative Pohmer that the card was only to securean election.Baldwin appeared to be a confused witness.Nevertheless,it is clear from a reading of his testimonythat the "vote"that Baldwin was talking about was a voteto be taken at a union meeting. Patently, Baldwin was notreferring to an NLRB election.Furthermore,the record isclear that Pohmer did not suggest that the cards mightlead to an election.Indeed,theopposite is the fact.Several employees testified that Pohmer made it quiteclear that the authorization cards would be used todemand recognition and not an election.In any event,even if Baldwin's testimony is construed most favorably toRespondent,it falls for short of invalidating the card, fornowhere does it appear that Pohmer represented toBaldwin that the cards would be usedsolelyforanelection.N.L.R.B.v.Cumberland Shoe Corporation,351F.2d 917, 920 (C.A.6);Amalagamated Clothing Workersof America v. N.L.R B.,371 F.2d 740, 745 (C.A.D.C.)enfg. 156 NLRB 511. Baldwin's card should therefore becountedRespondent contends thatKretschmer'scard should notbe counted because as early as May, he had been planningto leave Respondent's employ. The contention must berejected.KretschmerwasregularlyemployedbyRespondentwhen he signed the authorization card.Squarely in point is the case ofPersonalProductsCorporation,114 NLRB 959,where an employee's votewas challenged on the ground that prior to the electionshe had given notice to the employer of her intention toterminate her employment two days after the election. TheBoard said:"The Board has held that the fact that anemployee intends to quit after an election,and does in factquit,does not affect his eligibility to vote."(Id.at p. 961).See alsoOtarion ListenerCorp.,124NLRB 880, 881;Blade-Tribune PublishingCo.,161NLRB 1512, 1521.Kretschmer's card should therefore be counted.Respondent also attacks the validity of the card signedbyHernandezwho left Respondent'semploy on July 9andmoved to Pennsylvania.Respondent argues thatHernandez was undoubtedly planning to leave by June 23.The argument is purely speculative. In any event,Hernandez was regularly employed by the Respondent onJune 23, and the rationale applicable to Kretschmer's cardis fully applicable here. Hernandez'card should thereforebe counted toward a majority.Respondent next challenges the authorization cardssigned byDusling,PenaandFelicettiwho signed theircards at a union meeting at which the union representativerequested a show of hands of those who had not signedcards. These employees,plus another,were the only oneswho raised their hands.They subsequently signed at thismeeting.Respondent argues that these three employeeswere under pressure and that this is a far cry from the"laboratory conditions"of a Board election and theprivacy and freedom of a ballot booth.Respondent'scontention is without merit. The testimony of Dusling("The only reason I signed was because I figured thatthere was a majority.That's the only reason.")and ofPena ("Everyone wanted an organization or union.")fall GENERAL STENCILS, INC.farshort of any representation by the Union that amajority had signed. But even if there had been such arepresentation to them, it would not invalidate the cards,as there was no showing by the Respondent that such arepresentation was false.Ottenheimer and Company, 144NLRB 38, 39;MerrillAxle and Wheel Service,158NLRB 1113, 1114-15. Accordingly, the cards of Dusling,Pena, and Felicetti should be counted toward the Union'smajorityThe Respondent also challenges the cards signed byGlassford, Ramirez, Cruz, Madero, Brennan, Colon,andTorres,because they did not appear and testify at thehearing. Glassford's signature was authenticated by UnionRepresentative Pohmer who testified that Glassford signedthe card in his presence. This was an appropriate methodof authentication.Colson Corporation v. N.L R B., 347F.2d 128, 134 (C.A8); Indiana Rayon Corporation,151NLRB 130, 135- 136. Glassford's card should therefore becounted toward the Union's majority. The cards of theremaining six employees mentioned above were admittedafter I had compared the signatures on the cards with thesignatures of those employees on their "W-4" forms whichhad been subpoened from the Respondent. The signatureson the authorization cards were strikingly similar to thecorresponding signatures on theW-4 forms, appeared tobe genuine, and I so stated on the record. Nevertheless, IstatedthattheRespondentwas free to adducecountervailing evidence, by way of a handwriting expert orotherwise, and that I would consider such testimony indetermining the genuineness of the signatures. However,the Respondent offered no evidence whatsoever regardingthe signatures of these six employees. Accordingly, I findand conclude that the authorization cards signed by theabove-named employees should be counted toward theUnion'smajority.N L R B. v. Philamon Laboratories,Inc298 F.2d 176, 180 (C.A. 2), cert. denied 370 U.S.919;CombinedMetalMfgCorp.,123NLRB 895,896-897;Aero Corporation,149NLRB 1283, 1287-89,Heat Timer Corporation,124NLRB 1256, 1270-71;I.Taitel and Son,119 NLRB 910, 9124.Respondent's good-faith doubt as to the Union'smajorityKlugman's two earlier experiences with union demandsforrecognitionhadberefthimofconfidenceinauthorizationcardsas indicating the wishes of hisemployees. This was the third time that union agents hadapproached him and claimed majority status on the basisof signed cards, and demanded recognition On each ofthe two prior occasions, Klugman had refused recognition,insisting upon an NLRB election. On each of the twoprior occasions, elections had shown that the union hadnot been supported by a majority of the employees. Thelatterof these occasions had taken place just a yearbefore.The first, had involved a demand by the unioninvolved in the instant case. Under the circumstances,Respondent had a substantial and reasonable ground fordoubtingthevalidityofamajorityshowingbyauthorization cardsHercules Packing Corporation163NLRB No. 35;ShelbyWilliams of Tennessee, Inc.,165NLRB No. 108.Indeed,Klugman's doubt was reinforced by UnionRepresentative Pohmer's statement at the initial demandfor recognition on June 23. When Klugman insisted thathe wanted an election, Pohmer admittedly said that therewould be no election; that the Union could not win theelection.'117In addition to the foregoing, Klugman had heard anumber of his employees expressing antiunion sentiments.Thus, he testified that he overheard employees Vlismas,Gromalski,Messina, and Lamattina speaking against theUnion. This is partially confirmed by Lamattina and byGromalski who admitted telling Klugman that she wasagainst unions. Klugman testified further that Kretschmerhad told him of Union Representative Pohmer's surpriseat hearing of the number of holidays provided by theCompany and had called the Union "a bunch of phonies."This is partially corroborated by Kretschmer, whoadmittedtellingKlugman of Pohmer's surprise at thenumber of holidays provided the employees by theRespondent. Klugman testified further that Mandia hadtold him that he did not know what to do about theUnion and asked his advice. Mandia admittedly askedKlugman what he thought about the Union.In sum,Ifind and conclude that the Respondent had agood-faith doubt as to the Union's majority when theUnion demanded recognition on the basis of theauthorization cardsSince I have found that the Respondent did engage inunfair labor practices in violation of Section 8(a)(1) of theAct, the question arises whether the Respondent's conductvitiatedRespondent's demonstrated good-faith doubt ofthe Union's majority. In approaching this question, I ammindful of the Board's admonition inCameo Lingerie,Inc.,148 NLRB 535, at p. 538:But the question whether an employer who commitsviolations of Section 8(a)(1) also intends to underminetheunion'smajorityorotherwise to defeat theemployees'unionizationmaynotbeansweredmechanically; it must turn upon a consideration of allrelevant circumstances.Similarly, in the more recent case ofHammond &Irving, Incorporated,154NLRB 1071, 1073, the Boardsaid:The Board has long held that an employer may insistupon a Board election as proof ofa union'smajority ifithas a reasonable basis for a bona fide doubt as to theunion's representative status in an appropriate unit. If,however, the employer has no such good-faith doubt,but refuses to bargain with the majority representativeofitsemployeesbecauseitrejectsthecollective-bargaining principle or desires to gain timewithin which tounderminethe union and dissipate itsmajority, such conduct constitutes a violation of Section8(a)(5)of the Act. In determining whether theemployer's action was taken to achieve either of thesaid invalid purposes, the Board considers all thesurrounding circumstances as well as direct evidence ofmotivation.Absentsuchdirectevidence,whereextensive violations of the Act accompany the refusal togrant recognition, they evidence the employer's unlawfulmotive and an inference of bad faith is justified..While unfair labor practices committed at or about thetimeofan employer's refusal to bargain oftendemonstrates the bad faith of the respondent's position,not every act of misconduct necessarily vitiates therespondent's good faith.'The effect of the foregoing admission is not negated by the reasonstated by Pohmer in a subsequent conversation with Klugman,in which hesaid that the reason he felt that the Union could not win an election wasthe information given to him by the employees,to the effect that it wasimpossible to win an election because of the tactics of the Company, viz,implied threats, giving people extra holidays,raises under the table, and allkinds of pressure 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDTo the same effect, seeClermont s Inc154NLRB1397, 1400-01,Caldwell Packaging Company125NLRB495, 496After considering the entire record, I find and concludethat Respondent's unfair labor practices did not vitiate itsgood-faith doubt as to the Union's majority This is not acase where there is no direct evidence on the issue whetherthe employer had a good-faith doubt as to the Union'smajority, and where the violations of Section 8(a)(1) arerelied upon to infer a lack of good-faith doubt Rather,theRespondent has amply demonstrated its bona fidedoubt, based orly on its two earlier experiences in thesame context, but also fortified by Pohmer's admissionthat the Union could not win an election, as well as byantiunion statements of various employeesSeeTheWalmac Company106 NLRB 1355, 1357The General Counsel relies uponGalbreath BakeryInc163NLRB No 41, andFabricators Incorporated168 NLRB No 21, in which the Board, although adheringto the principles enuciated above, nevertheless found thatthe unfair labor practices demonstrated the employer'slackofgood-faithdoubtIfindthesecasesdistinguishable In the instant case the Respondent's doubtwas as to the existence of the Union's majority, while inthecases relied upon by the General Counsel, theemployer's doubts were as to the appropriateness of theunit,which the Board held inSouthland Paint Inc156NLRB 22, 23, "is not a defense to an otherwisemeritorious charge of refusal to bargain " See, also,Galbreath Bakery Inc supraat fn 7In sum, I find and conclude that the Respondent had agood-faith doubt as to the Union's majority and that theviolationsofSection8(a)(1)didnotvitiatetheRespondent's good-faithAccordingly, insofar as it allegesa violation of Section 8(a)(5) of the Act, the complaintshould be dismissedV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of General Stencils, Inc , set forth insectionIV,above,occurring in connection with theoperations of the Respondent set forth in section I, above,have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow thereofVI THE REMEDYHaving found that the Respondent has engaged inunfair labor practices within themeaning of Section8(a)(1) of the Act, I shall recommend that it cease anddesist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act[Recommended Order omitted from publication